DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Disposition of the Claims
	Claims 10-17 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 15 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 15, it is not clear or definite to one of ordinary skill in the art how a first frame portion and a second frame portion receive signals from the cable. Clarification is required.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10-15 rejected under 35 U.S.C. 103 as being unpatentable over Ogasawara (US 6762885 B1) in view of Mukawa (US 8570244 B2). 
Regarding claim 10, Ogasawara teaches a virtual image display apparatus (Figs. 1 and 3) comprising: 
a frame (front and rear covers 22 and 11 defining right and left eye enclosures) extending in a first direction (in front of the eyes); 
a first image display device (e.g. left eye display device 13a), the first image display device being positioned at one end of the frame in the first direction (Fig. 3, 13a at one end, in front of the left eye), the first image display device generating a first image light (C. 4, ll. 30-31); 
9) positioned inside the frame (Fig. 3, signal cable 9 extending from a lateral end to the end of the left eye enclosure) from the one end to an other end of the frame in the first direction, the cable supplying signals to the first image display device (C. 4, ll. 48-50, “The signal cable 9 is routed to the image producing block 10 through a connector and held in a bushing 19.”).
[AltContent: rect]
    PNG
    media_image1.png
    416
    455
    media_image1.png
    Greyscale

	Ogasawara does not explicitly show that the cable (9) extends the full length of the frame (front and back frame 22 and 11 forming the enclosure).
	Mukawa explicitly shows a head mounted virtual image display device (Fig. 3) running a cable (15) from a first end to a second end of a frame (12) to supply signals to an image forming device (110B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have routed the cable of Ogasawara along any distance inside the frame necessary, e.g. to attach disparate components. 
Regarding claim 11, the modified Ogasawara teaches the virtual image display apparatus according to claim 10, and further discloses further comprising a second image display device (13b), the second image display device positioned at the other end (Fig. 3), the second image display device generating a second image light (sequitur).
Regarding claim 12, the modified Ogasawara teaches the virtual image display apparatus according to claim 11, and further discloses further comprising: a first optical system (14a) deflecting the first image light; and a second optical system (14b) deflecting the second image light, wherein the frame supports the first optical system and the second optical system (Fig. 3, the prisms 14a,b being part of the image producing block 10 and thus supported by 11).
Regarding claim 13, the modified Ogasawara teaches the virtual image display apparatus according to claim 10, and further discloses wherein the frame includes a first portion (11) and a second portion (22) that engages with the first portion in a second direction that intersects the first direction (Figs. 1-3, attaching perpendicularly across the first direction e.g. through 11c and defining the enclosure for image producing block 10).
Regarding claim 14, the modified Ogasawara teaches the virtual image display apparatus according to claim 13, and further discloses wherein an accommodating groove portion is positioned between the first portion and the second portion, and the cable is positioned inside the accommodating groove portion (Fig. 3, cable 9 accommodated within the ‘groove’ defined by the frame members 22 and 11).
Regarding claim 15, Ogasawara teaches a virtual image display apparatus comprising: 
a frame including a first frame portion (22), a second frame potion (11) and a center portion (Fig. 3, 22 and 11 defining the center portion in which the optics, cables, etc. are mounted), the center portion positioned between the first frame portion and the second frame portion (Fig. 3, 22 and 11 defining the center portion in which the optics, cables, etc. are mounted); 
13a) generating a first image light (C. 5, ll. 5-19, first LCD); 
a second image display device (13b) generating a second image light (C. 5, ll. 5-19, second LCD); 
a first optical system (prism 14a, C. 5, ll. 5-19) being positioned at the first frame portion (Fig. 3, between 22 and 11) and deflecting the first image light (inherent to prism); 
a second optical system (prism 14b, C. 5, ll. 5-19) being positioned at the second frame portion (Fig. 3, between 22 and 11) and deflecting the second image light (inherent to prism); and 
a cable (9) being positioned inside the center position (Fig. 3).
Ogasawara does not explicitly show transmitting signals between the first frame portion and the second frame portion.
Mukawa explicitly shows a head mounted virtual image display device (Fig. 3) running a cable (15) from a first end to a second end of a frame (12) to supply signals to an image forming device (110B), i.e. demonstrates transmitting signals from one end portion of the frame to the other end portion of the frame.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have routed signals along the cable along a frame to supply the necessary signals to the image display device(s) and thereby attained a predictable image display result.

Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified Ogasawara as applied to claim 15 above, and further in view of Fujishiro (US 20120200477 A1).
Regarding claim 16, the modified Ogasawara teaches the virtual image display apparatus according to claim 15, and explicitly shows wherein the center portion includes a first portion and a second portion (e.g. left and right eye sections), the first portion and the second portion each engaging with each other (e.g. via the circuit board 15).
Ogasawara does not explicitly show wherein the cable is positioned in an accommodating portion between the first portion and the second portion.
Fujishiro explicitly shows wherein the cable (HU) is positioned in an accommodating portion (Fig. 3) between the first portion (above the U) and the second portion (below the U).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have disposed the cable in an accommodating portion of Ogasawara as taught by Fujishiro for the purpose of minimizing the form factor and improving comfort of the wearer.
Regarding claim 17, the modified Ogasawara teaches the virtual image display apparatus according to claim 16, wherein the first portion includes a convex shape portion (Fig. 3, Sp1), and the second portion includes a U-shaped groove portion (Fig. 3, adjacent to Sp1; note ¶145, “U-shaped part HU” clearly indicating a U shaped portion therefore) that engages the convex shape portion and forms the accommodating portion (Fig. 3, HU being so accommodated).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10466493. Although the claims at issue are not identical, they are not patentably distinct from each other because the narrower scope of the ‘493 patent reads on the broader scope of the instant application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COLLIN X BEATTY/               Primary Examiner, Art Unit 2872